UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, 2010 FEDERAL HOME LOAN BANK OF SEATTLE (Exact name of registrant as specified in its charter) Federally chartered corporation 000-51406 91-0852005 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1501 Fourth Avenue, Suite 1800 Seattle, WA98101-1693 (Address of principal executive offices, including zip code) (800) (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 22, 2010, the Federal Home Loan Bank of Seattle issued a press release announcing its financial results for the fiscal year ended December 31, A copy of the press release is included as Exhibit 99.1 to this report. The information contained in Exhibit 99.1 is being furnished pursuant to Item 2.02 of this Current Report on Form 8-K and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release dated February 22, 2010. Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Federal Home Loan Bank of Seattle Date:February 22, 2010 By:/s/ Christina J. Gehrke Name: Christina J. Gehrke Title: Senior Vice President, Chief Accounting and Administrative Officer and Corporate Secretary Exhibit Index Exhibit
